PER CURIAM.
The debtor, Fort Walton Roofing and Maintenance Company, Inc., argues that funds held by the garnishee which were designated “trustee special fund in trust for U.S. under Sec. 7512 IRC”, and which represented proper amounts of social security and withholding taxes, were not garnisha-ble. We agree. The fund was properly established and managed by the debtor pursuant to Title 26 U.S.C. § 7512, which specifically provides that the fund is a special fund in trust for the United States, payable to the United States by the depositor as trustee. REVERSED.
McCORD, C. J., and BOOTH and LARRY G. SMITH, JJ., concur.